Citation Nr: 1418859	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a skin disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2012, the Veteran testified at the RO in San Juan.  A transcript of that proceeding is associated with the Veteran's claims file.

The issues of service connection for diabetes mellitus, and esophageal/stomach disability, urinary disability and a colon disability have been raised by the record (specifically in the Veteran's VA Form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for a skin disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2009, service connection for a skin disability was denied in an unappealed decision; no notice of disagreement or evidence was received within one year after notice of that decision.

2.  Evidence received since that July 2009 rating decision is not cumulative of the evidence at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision which denied the Veteran's claim of entitlement to service connection for a skin disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 2009 rating decision in connection with the Veteran's claim of entitlement to service connection for a skin disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the Veteran's claim of service connection by a July 2009 rating decision.  The RO considered service treatment records and VA treatment records dated from December 2002 through July 2009 in denying the Veteran's claim at that time.  In the July 2009 denial, the RO determined that there was no evidence of any link between the Veteran's presumed exposure to Agent Orange and any present skin disability.  By a letter dated July 17, 2009, the Veteran was notified of this decision and of his procedural and appellate rights.  The Veteran did not indicate any desire to appeal that decision within one year of July 17, 2009.  Further, the Veteran's claim to reopen was not received until July 20, 2010, more than one year after the date notification of the RO's July 2009 rating decision was mailed.  Thus, the July 2009 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 2009 rating decision includes various VA treatment records and the Veteran's testimony before the undersigned Veterans Law Judge at the March 2012 hearing at the San Juan RO.

The Board concludes that the additional evidence is new and material with respect to the question of service connection for a skin disability.  In particular, at the March 2012 hearing, the Veteran testified that he began experiencing skin rashes during his period of service, while he was in Vietnam.  See Hearing Transcript at pg. 9.  For purposes of determining whether to reopen the instant claim, the credibility of that statement is presumed.  Justus, 3 Vet. App. at 510.  That evidence was not of record when the RO denied entitlement to service connection in July 2009.  Further, the Veteran's assertion that skin rashes began in service could substantiate his claim for service connection.  Thus, the Board concludes that new and material evidence has been submitted.


ORDER

New and material evidence having been submitted, the claim of service connection for a skin disability is reopened; to this limited extent, the appeal is granted.


REMAND

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this instance, the Veteran has been diagnosed with psoriasis.  See December 2010 VA Treatment Record.  Further, the Veteran has service in Vietnam, see DD Form 214, and his exposure to herbicides is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Finally, there is some indication that the Veteran's current skin disability may be associated with his period of active service.  An April 2009 VA treatment record notes that the Veteran has had skin lesions for several years since Vietnam.  The Veteran also testified that he began experiencing skin rashes while in service.  See Hearing Transcript at pg. 9.  This evidence is sufficient to satisfy the standards of McLendon and, as such, a VA examination addressing the nature and etiology of the Veteran's skin disability is required.  Further, while service connection for psoriasis is not presumed under 38 C.F.R. § 3.309(e) for diseases associated with exposure to herbicides, the Veteran is not prevented from obtaining service connection for psoriasis under direct service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a VA dermatological examination to determine the etiology of any current skin disability. The Veteran's claims folder should be forwarded to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings should be reported. 

After examination of the Veteran and review of the entire record, the examiner is requested to identify any current dermatological disabilities, and provide an opinion, with rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any current skin disorders first manifested in service, or are causally related to any incident of service, to include herbicide exposure.

If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


